                                                                  Case 2:19-cv-01637-KJD-DJA Document 69
                                                                                                      68 Filed 09/07/21
                                                                                                               09/06/21 Page 1 of 2



                                                             1    GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                             2    Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                             3    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                             4    Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                             5    christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                             6    Attorneys for Plaintiff
                                                             7                               UNITED STATES DISTRICT COURT
                                                             8                                      DISTRICT OF NEVADA
                                                             9     DANIELA RIVAS, an individual;                    Case No.: 2:19-cv-01637-KJD-DJA
                                                             10                       Plaintiff,
                                                                   vs.                                              STIPULATION AND ORDER FOR
                                                             11                                                     EXTENSION OF TIME TO FILE
                                                                   DESERT PALACE, LLC                               PRETRIAL ORDER
                                                             12
GABROY LAW OFFICES




                                                                                       Defendant.                   (FIRST REQUEST)
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                             14
                                                                                       STIPULATION AND ORDER FOR EXTENSION
                                                             15                            OF TIME TO FILE PRETRIAL ORDER
                                                             16          The parties, by and through their respective counsel of record, submit the following

                                                             17   Stipulation And Order For Extension Of Time To File Pretrial Order.

                                                             18          Specifically, the Parties herein request the deadline to file their Joint Pretrial Order

                                                             19   be extended 30-days up to and including Wednesday, October 13, 2021.

                                                             20          This is the first request to extend time to file the Pretrial Order. Such extension

                                                             21   request herein is made in good faith.

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28

                                                                                                           Page 1 of 2
                                                                   Case 2:19-cv-01637-KJD-DJA Document 69
                                                                                                       68 Filed 09/07/21
                                                                                                                09/06/21 Page 2 of 2



                                                             1           Such extension request is needed as (1) Plaintiff’s counsel has personal and work
                                                             2    commitments that require immediate attention and request is not sought for any improper
                                                             3    purpose or other reason of delay, and (2) defense counsel is currently in the midst of a multi-
                                                             4    week jury trial in the Second Judicial District Court for the State of Nevada.
                                                             5           Such extension is sought only to conserve expenditures and resources while the
                                                             6    parties discuss various aspects of the anticipated trial including such exhibits, testimony,
                                                             7    evidence, timing, and procedural matters.
                                                             8           IT IS SO STIPULATED.
                                                             9
                                                                   Dated this 23 day of August 2021.            Dated this 30th day of August 2021.
                                                             10
                                                                   Respectfully submitted,                      Respectfully submitted,
                                                             11

                                                             12    /s/ Christian Gabroy                         ./s/ Shannon Pierce
GABROY LAW OFFICES




                                                                   Christian Gabroy, Esq.                       Shannon Pierce, Esq.
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13    Nev. Bar No. 8805                            Nev. Bar No. 12471
                           Henderson, Nevada 89012




                                                                   GABROY LAW OFFICES                           Fennemore Craig, P.C.
                                                             14    170 S. Green Valley Parkway, Ste 280         7800 Rancharrah Parkway
                                                                   Henderson, Nevada 89012                      Las Vegas, NV 89511
                                                             15    Tel (702) 259-7777                           Tel: (775) 788-2200
                                                                   Fax (702) 259-7704                           Fax: (775) 786-1177
                                                             16
                                                                   Attorneys for Plaintiff                      Attorney for Defendant
                                                             17

                                                             18   IT IS SO ORDERED.

                                                             19
                                                                          September 7 2021
                                                                  Dated: ____________,                  ___________________________________
                                                             20
                                                                                                        Daniel
                                                                                                        United J. Albregts
                                                                                                               States  Magistrate Judge/District Court Judge
                                                             21                                         United States Magistrate Judge
                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28

                                                                                                           Page 2 of 2
